FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARREN CHRISTOPHER HARRIS,                       No. 11-15359

               Plaintiff - Appellant,            D.C. No. 1:05-cv-00003-OWW-
                                                 SKO
  v.

KIM; et al.,                                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Darren Christopher Harris, a California state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First

and Eighth Amendment violations. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213
F.3d 443, 447 (9th Cir. 2000). We may affirm on any ground supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm in

part, vacate in part, and remand.

      Dismissal of defendants Doe and Klarich was proper because Harris’s

operative complaint failed to allege facts linking either defendant to a § 1983

violation. See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (prison

officials act with deliberate indifference only if they know of and disregard an

excessive risk to a prisoner’s health); Ortez v. Washington County, Or., 88 F.3d
804, 809 (9th Cir. 1996) (dismissal of claims proper where plaintiff failed to allege

“specific facts linking each defendant to a § 1983 violation”).

      Dismissal was also proper as to Harris’s claims that defendant Lowden was

deliberately indifferent to his safety in connection with the use of a corrosive

cleaning agent, and that defendant Kim was deliberately indifferent to his health in

connection with Harris’s request for a bed board for his back, because Harris’s

operative complaint failed to allege facts demonstrating that these defendants knew

of and disregarded an excessive risk to his health or safety. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (no deliberate indifference unless prison

officials know of and disregard “an excessive risk to inmate health or safety”);


                                           2                                       11-15359
Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“A supervisor is only liable for

constitutional violations of . . . subordinates if the supervisor participated in or

directed the violations, or knew of the violations and failed to act to prevent

them.”).

      However, dismissal of Harris’s claims against the remaining defendants was

improper at this early stage of the proceedings. Harris’s operative complaint

alleges that defendants Olivarria and Williams ordered Harris to use the corrosive

cleaning agent without training or protective gear, resulting in serious injury to

Harris’s eyes and skin, and that they knew of the cleaning agent’s dangerous

properties. This is sufficient to state an Eighth Amendment violation. See Morgan

v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (in the prison work context, the

Eighth Amendment is implicated when a prison official compels a prisoner-

employee to perform labor that is beyond his strength, endangers his life or health,

or causes undue pain).

      Liberally construed, Harris’s operative complaint also alleges that defendant

Kim refused to provide Harris with needed medical treatment after Harris’s

exposure to the corrosive cleaning agent. This allegation is sufficient to state an

Eighth Amendment violation. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.




                                            3                                     11-15359
2006) (delay of, or interference with, medical treatment can amount to deliberate

indifference); Taylor, 880 F.2d at 1045.

       Finally, Harris’s operative complaint alleges that defendants Lowden and

Olivarria intentionally interfered with disciplinary proceedings against Harris in

retaliation for his filing of grievances, which is sufficient to state a First

Amendment violation. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.

2005) (setting forth the elements of a First Amendment retaliation claim).

       In sum, we affirm the dismissal of all claims against defendants Doe and

Klarich, all Eighth Amendment claims against defendant Lowden, and the Eighth

Amendment claim against defendant Kim concerning Harris’s request for a bed

board. We vacate the dismissal of all Eighth Amendment claims against

defendants Olivarria and Williams, the Eighth Amendment claim against defendant

Kim concerning Harris’s alleged injuries after chemical exposure, and the First

Amendment claims against defendants Lowden and Olivarria.

       Harris’s remaining contentions are unpersuasive.

       The parties shall bear their own costs on appeal.

       AFFIRMED in part; VACATED in part; and REMANDED.




                                             4                                   11-15359